210 F.3d 111 (2nd Cir. 2000)
H. PRICE JESSUP, LINDA VAUGHN, SALLY A. KELLY, SUSAN OWENS, ANNETTE WATKINS and NANCY HOPE LOVE, Plaintiffs-Appellants,v.THE AMERICAN KENNEL CLUB, INC. and LABRADOR RETRIEVER CLUB, INC., Defendants-Appellees.
Docket No. 99-9111August Term, 1999
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
Argued: April 11, 2000Decided: April 18, 2000

Appeal from a judgment of the United States District Court for the Southern District of New York, Thomas P. Griesa, then-Chief Judge, dismissing antitrust complaint alleging that defendants' setting of height standards for championship Labrador Retrievers violated the Sherman Act, 15 U.S.C. 1 and 2.
Affirmed.
DAVID WALTER SCHNARE, Stafford, Virginia (George E. Marzloff, Stafford, Virginia, on the brief), for Plaintiffs-Appellants.
DALE C. CHRISTENSEN, JR., New York, New York (Mark D. Kotwick, Seward & Kissell, New York, New York, Marshall Simonds, Goodwin, Procter & Hoar, Boston, Massachusetts, on the brief), for Defendants-Appellees.
Before: NEWMAN, KEARSE, and KATZMANN, Circuit Judges.
Per Curiam:


1
The judgment is affirmed substantially for the reasons stated in then-Chief Judge Griesa's opinion reported at 61 F. Supp. 2d 5 (S.D.N.Y. 1999).